

TWELFTH AMENDMENT OF LEASE




THIS TWELFTH AMENDMENT TO LEASE, dated the _____ day of September, 2007, made by
and among LAKE PARK 1000 WOODBURY ROAD LLC, a Delaware Limited Liability Company
and CLK-HP 1000 WOODBURY ROAD LLC, a Delaware Limited Liability Company, having
an office located at 7600 Jericho Turnpike, Suite 400, Woodbury, New York 11797
(“Landlord”) and DELTA FUNDING CORPORATION, having an office located at 1000
Woodbury Road, Woodbury, New York 11797 (“Tenant”).


WHEREAS, Landlord is the owner of the real property and building located thereon
commonly known as and located at 1000 Woodbury Road, Woodbury, New York 11797
(“Building”); and


WHEREAS, pursuant to that certain Agreement of Lease dated November 1, 1993, as
amended by First Amendment to Lease dated January 20, 1994, Second Amendment to
Lease dated March 23, 1994, Third Amendment to Lease dated December 8, 1995,
Fourth Amendment to Lease dated December 8, 1995, Fifth Amendment to Lease dated
March 4, 1996, Assignment dated July 30, 1996, Sixth Amendment to Lease dated
August 28, 1997, Seventh Amendment to Lease dated October 29, 1997, Eighth
Amendment to Lease dated April 2, 1998, Ninth Amendment to Lease dated February
16, 2001, Tenth Amendment to Lease dated April 10, 2003 and Eleventh Amendment
to Lease dated September 9, 2005, between The Tilles Investment Company,
predecessor-in-interest to Landlord leased to Commercial Capital Corp. of New
York, predecessor-in-interest to Tenant, portions of the Second (2nd) and Third
(3rd) floors in the Building which for all purposes shall be deemed to consist
of 94,358 rentable square feet and which premises are more particularly
described in the Lease (“Demised Premises”)  for a Term which expires on March
31, 2008; and


WHEREAS, Landlord and Tenant now desire to amend the Lease by extending the term
thereof, and in other respects as hereinafter provided;


NOW THEREFORE, in consideration of the sum of $10.00, the mutual agreements of
parties hereinafter contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.           Effective upon full execution and delivery of this Twelfth
Amendment, the Term of the Lease is hereby extended for a period of Two (2)
Years commencing on April 1, 2008 and continuing through and including March 31,
2010, both dates inclusive (the “Extension Term”) upon the terms and conditions
set forth herein.


2.           From April 1, 2008 through March 31, 2009, the annual Basic Rent
for the Demised Premises shall be $2,781,432.92, payable in equal monthly
installments of $231,806.15 on the first day of each month during the first year
of the Extension Term.


3.           From April 1, 2009 through March 31, 2010, the annual Basic Rent
for the Demised Premises shall be $2,878,783.07, payable in equal monthly
installments of $239,919.37 on the first day of each month during the second
year of the Extension Term.


4.           Effective April 1, 2008, Section 3.4 (A) of the Lease, as
previously amended, shall be further amended to provide that “…Tenant’s Energy
Base = $283,074.00…”.


5.           Effective April 1, 2008, (a) Section 4.3 (A) of the Lease, as
previously amended, shall be further amended to provide that “Tenant shall pay
the sum of $283,074.00 per year payable in equal monthly installments of
$23,589.50 each in advance.”, and (b) the last paragraph of Section 4.4 of the
Lease shall be deleted in its entirety and replaced with the following:
“Notwithstanding the above, upon Tenant’s request made monthly in advance of the
month for which such overtime service is requested, Landlord shall furnish
overtime heat and air-conditioning service to up to 50,000 square feet
reasonably designated by Tenant within the Demised Premises between the hours of
6:00 P.M. to 9:00 P.M., Monday through Friday, exclusive of Holidays, at no
additional cost to Tenant, provided however, in no event shall Landlord be
required to furnish such overtime service if the areas designated by Tenant
would require Landlord to activate zones covering areas in excess of 50,000
square feet.”.


6.           Effective upon full execution and delivery of this Twelfth
Amendment, Sections 13.2 (A) (i) and (ii) shall be amended to provide that an
Event of Default shall occur if Tenant fails to pay any monthly installment of
Basic Annual Rent or Additional Rent or fails to make any other payment required
under the Lease within five (5) days after written notice of such failure from
Landlord.


7.           Tenant acknowledges that it is currently in possession of the
Demised Premises and Landlord shall not be obligated to make any improvements,
alterations or repairs whatsoever to the Demised Premises and Tenant hereby
acknowledges that it has accepted possession of the Demised Premises in its
current "as-is" physical condition.


1

--------------------------------------------------------------------------------


8.           The following is inserted as Article XXVII of the Lease:


ARTICLE XXVII


LETTER OF CREDIT

Section 27.1     Tenant shall deposit with Landlord, to ensure the faithful
performance and observance by Tenant of the terms, provisions, conditions and
covenants of this Lease  (a) upon execution of this Lease, an irrevocable,
clean, commercial letter of credit in the sum of Two Hundred Thirty-One Thousand
Eight Hundred Six and 15/100 ($231,806.15)Dollars (the “First L/C”); and (b) on
or before February 1, 2008 an irrevocable, clean, commercial letter of credit in
the additional sum of Nine Hundred Twenty-Seven Thousand Two Hundred Twenty-Four
and 60/100 ($927,224.60)Dollars (the “Second L/C”), it being intended that there
be held by Landlord at all times during the Extension Term letter(s) of credit
in the total amount of One Million One Hundred Fifty-Nine Thousand Thirty and
77/100 ($1,159,030.77) Dollars (the “L/C Amount”, which First L/C together with
the Second L/C are hereinafter referred to collectively as the “Letter of
Credit”). Tenant acknowledges and agrees that such Letter of Credit is intended
to be a third-party guaranty of Tenant’s obligations under the Lease, and is
provided to protect Landlord’s right to receive its full, unlimited damages in
the event of Tenant’s default.  Tenant agrees that, in the event Tenant defaults
in the performance and observance of the terms, provisions, conditions and
covenants of the Lease  (including without limitation, the payment of Basic or
Additional Rent), beyond any applicable notice and cure periods, Landlord may
use-, or, apply the whole or any part of the L/C Amount to the extent required
for the payment of Basic Rent, Additional Rent, or any other sums as to which
Tenant is in default, or for any sum that Landlord may expend or may be required
to expend by reason of Tenant's default, in respect of the terms, provisions,
conditions and covenants of this Lease (including any damages or deficiency
accrued before or after summary proceedings or other re-entry by Landlord).  In
the event that Landlord applies any portion or all of such L/C Amount, Tenant
shall forthwith restore the L/C Amount so applied.  Tenant covenants that it
will not assign or encumber, or attempt to assign or encumber the Letter of
Credit and that neither Landlord nor its successors and/or assigns shall be
bound by any such assignment, or attempted encumbrance.  In the event that no
event of default beyond any applicable notice and cure periods shall have
occurred and be continuing at the end of the Term, the Landlord shall assist
Tenant in the cancellation or surrender of such Letter of Credit within
forty-five (45) days after Tenant delivers possession of the Demised Premises to
Landlord as provided for in this Lease.


                 Section 27.2     In the event of a sale of the Building, or
Landlord’s interest therein, or of a leasing of the Building, Landlord shall
transfer the Letter of Credit to the vendee or lessee, and Landlord shall
thereupon be released by Tenant from all liability for the  cancellation or
surrender of such Letter of Credit.  Tenant shall execute such documents as may
be necessary to accomplish such transfer or assignment of the Letter of Credit
as Landlord shall reasonably request.


                 Section 27.3     The Letter(s) of Credit required under this
Article shall be in the form of an irrevocable, clean, commercial letter of
credit in the amounts specified in this Article, issued by a bank which is a
"money center" bank, is authorized by the State of New York to and does conduct
banking business in New York State and is a member of the New York Clearing
House Association, which shall permit Landlord (a) to draw thereon at a bank
location in Nassau County up to the full amount of the credit evidenced thereby
in the event of any default by Tenant in the terms, provisions, covenants or
conditions of the Lease beyond any applicable notice and cure periods or (b) to
draw at a bank location in Nassau County the full L/C Amount thereof to be held
as cash security pursuant to this Article if for any reason a Non-Renewal Draw
Event (as such term is hereinafter defined) has occurred.  For purposes of this
Article, a Non-Renewal Draw Event shall mean, as of the thirtieth (30th) day
immediately preceding the expiration date of the Letter of Credit (the
“Non-Renewal Draw Event Determination Date”), that the letter of Credit is
neither renewed nor replaced by a letter of credit that meets all of the
requirements of this Article.  The Letter of Credit (and each renewal thereof,
which shall then be deemed to be the “Letter of Credit” for all purposes of this
Article) shall (i) be for a term of not less than one (1) year (except that the
last Letter of Credit shall be for a term expiring forty-five (45) days after
the Expiration Date); (ii) expressly provide for the issuing bank to notify
Landlord in writing not less than thirty (30) days prior to its expiration as to
its renewal or non-renewal, as the case may be, and further provided that if a
Non-Renewal Draw Event has occurred as of the Non-Renewal Draw Event
Determination Date, the Letter of Credit (and each renewal thereof) shall be
immediately available for Landlord to draw up to the full L/C Amount (to be held
as cash security pursuant to this Article); (iii) be fully transferable by the
beneficiary thereof (and its successors and assigns) without charge or if there
is a charge for such transfer, the charge therefor shall be paid by Tenant upon
demand by Landlord; and (iv) be in form and substance approved by Landlord, such
approval not to be unreasonably withheld, conditioned or delayed.  Not less than
thirty (30) days prior to the expiration date of each Letter of Credit (and
every renewal thereof), Tenant shall deliver to Landlord a renewal or new Letter
of Credit subject to all of the conditions aforesaid, all to the intent and
purposes, that a Letter of Credit in the sum of not less than the L/C Amount
shall be in effect during the entire Extension Term of this Lease.  In the event
that Landlord applies any portion or all of the proceeds of the Letter of
Credit, Tenant shall within ten (10) days of its receipt of written notice of
such application, restore the amount so applied by causing the bank issuing the
Letter of Credit to issue an amendment thereto, or if no Letter of Credit was
then outstanding by causing a new Letter of Credit to be issued so that, at all
times, the amount of the Letter of Credit which may be drawn upon shall be at
least equal to the L/C Amount.  Failure by Tenant to comply with the provisions
of Section 27.1 through Section 27.3, inclusive shall be deemed a material
default hereunder entitling Landlord to exercise any and all remedies as
provided in this Lease for default in the payment of Basic Rent and, to draw on
the existing Letter of Credit, or the Security Deposit, if any, up to its full
amount.


Section 27.4     Notwithstanding anything contained herein to the contrary,
Tenant, on its own behalf and on behalf of all persons claiming through or under
Tenant including all creditors, does hereby waive any and all rights and
privileges, so far as is permitted by law, which Tenant and all such persons
might otherwise have under any present or future law, to (i) the service of any
notice of intention to re-enter or institute legal proceedings to that end,
excluding service of process, (ii) redeem the Demised Premises, (iii) re-enter
or repossess the Demised Premises, or (iv) restore the operation of this Lease,
after Tenant shall have been dispossessed by a judgment or by warrant of any
court or judge, or after any re-entry by Landlord or after any expiration or
termination of this Lease and the Term, whether such dispossess, re-entry,
expiration or termination shall be by operation of law or pursuant to the
provisions of this Lease.


2

--------------------------------------------------------------------------------


Section 27.5     Solely for the purposes of a proceeding under the present or
future federal bankruptcy act or any other present or future applicable federal,
state or other statute or law (a “bankruptcy law”), the following terms and
conditions have been agreed upon by Landlord and Tenant: (a) In the event of a
default by Tenant under this Lease continuing after the filing of a voluntary or
involuntary petition (a “pre-petition default”) under any bankruptcy law, a
period exceeding thirty (30) days for curing such default shall in no event be
deemed reasonable; (b) In order to be deemed adequate assurance by Tenant for
the cure of any pre-petition default, Tenant, or the trustee, as the case may
be, must (i) deposit with a banking institution selected by Landlord securities,
in negotiable form, issued by the United States of America, with a fair market
value, at all relevant times, equal to twice the amount of rent due or the cost,
as reasonably estimated by Landlord of curing the pre-petition default, as the
case may be, or (ii) grant to Landlord a security interest or lien, which shall
be superior to any and all claims and liens, on any of Tenant’s property that is
valued at liquidation at twice the amount of such rent or cost; (c) In order to
be deemed adequate assurance by Tenant, with respect to the payment of rent due
after the filing of a voluntary or involuntary petition under any bankruptcy
law, Tenant must, at Tenant’s election, either (i) deposit with a banking
institution selected by Landlord securities in negotiable form, issued by the
United States of America, with a fair market value, at all relevant times, of
not less than six (6) months’ rent, or (ii) grant a security interest or lien,
which shall be superior to any and all applicable claims and liens, in any of
Tenant’s property that is valued at liquidation at not less than six (6) months'
rent.
 
9.             Tenant represents and warrants to Landlord that Tenant has not
consulted nor negotiated with any broker or finder other than
CLK/Houlihan-Parnes, LLC and CB Richard Ellis, Inc (collectively referred to as
the “Broker”) with regards to any of the terms of this Twelfth Amendment of
Lease.  Tenant agrees to indemnify and hold Landlord harmless from and against
any and all claims, losses, judgments, costs and expenses (including reasonable
attorneys' fees and disbursements) arising out of any claim or action by any
broker or finder other than Broker for a commission or compensation in
connection with this Twelfth Amendment of Lease or the transactions contemplated
thereby. Landlord agrees to pay commissions due Broker pursuant to separate
written agreement.


10.           (a)  This Agreement is hereby tendered to Tenant without
obligation on Landlord's part and in no event shall be deemed to be binding upon
Landlord or give Tenant any rights unless and until Landlord shall have executed
and unconditionally delivered an original counterpart of the Agreement to
Tenant.
 
                (b)  This Agreement may not be changed, modified or canceled
orally.  Except as hereinabove modified and amended, and as so modified and
amended, the Lease is hereby ratified and affirmed in all respects and shall be
binding upon the parties hereto and their respective successors and permitted
assigns.


IN WITNESS WHEREOF, the parties hereto have hereunto set their respective hands
and seals on the day and year first above written.




                                                                                               
 LANDLORD:
 
                                                                                            LAKE
PARK 1000 WOODBURY ROAD
 


                                                                                                
By: /s/Andrew M. Greenspan            
                                                                              
Authorized Signatory
 


                                                                                                 CLK-HP
1000 WOODBURY ROAD LLC,




By: /s/Andrew M. Greenspan            
                                                                              Authorized
Signatory
 
TENANT:


DELTA FUNDING CORPORATION




  By: /s/Morris Kutcher                          
 
3

--------------------------------------------------------------------------------




